Case 4:20-cr-00318-ALM-KPJ Document 5 Filed 11/17/20 Page 1 of 1 PageID #: 22




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    §
                                                    § CASE NUMBER 4:20-CR-00318-ALM
v.                                                  §
                                                    §
                                                    §
KEITH TODD ASHLEY                                   §


                                             ORDER

       On October 21, 2020, the President signed into law the Due Process Protections Act,

Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), which amends Federal Rule of Criminal

Procedure 5 (Initial Appearance). Counsel should immediately read the amendment to

Rule 5(f)(1) of the Federal Rules of Criminal Procedure, which became effective upon

enactment, and is entitled “Reminder of Prosecutorial Obligation”.

       By this written Order – issued to the prosecution and defense counsel – the Court confirms

the disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and the possible consequences of violating such Order under applicable law.

       This written Order is entered pursuant to Rule 5(f)(1) of the Federal Rules of Criminal

Procedure and is in addition to any oral order entered by the Court on the first scheduled court date

when both the prosecutor and defense counsel were present.

       IT IS SO ORDERED.

                                                      ___________________________
                                                       ___
                                                        ______________
                                                                    _ ______
                                                                           _ _______
                                                                           __
               11/17/20
                                                      KIMBERLY C. C. PRIEST
                                                                     PR
                                                                     PRI
                                                                       RIES JOHNSON
                                                                        IEST  JOH
                                                                                HNSON
                                                      UNITED STATES MAGISTRATE
                                                                        MAAGISTRATE JUDGE
                                                                                     JU
